*722OPINION OF THE COURT
Memorandum.
Defendant’s motion for (1) reconsideration of this Court’s prior denial of his request for new counsel, (2) appointment of new counsel, and “in the alternative, if new counsel is not assigned,” (3) change of lead counsel within the Capital Defender’s Office, should be denied. Defendant has failed to present particularized allegations that his assigned counsel will be ineffective owing to an irreconcilable conflict with him, so as to warrant an evidentiary hearing or a change in assigned counsel. As we have previously noted, “good appellate practice might require a retained attorney to take a different approach from that urged by the client when experience has proven that the attorney’s approach is in the client’s best interest” (People v White, 73 NY2d 468, 479). This rationale also holds true for a defendant represented by assigned counsel (see Jones v Barnes, 463 US 745, 751-754). Moreover, this Court’s decision to allow defendant an opportunity to file a supplemental pro se brief insures that all issues defendant wishes to argue will, in fact, be before the Court for its consideration.
Motion for (1) reconsideration of appellant’s prior request for new counsel, which was denied by this Court, (2) appointment of new counsel, and “in the alternative, if new counsel is not assigned,” (3) change of lead counsel within the Capital Defender’s Office, denied in each respect, in a memorandum.